department of the treasury internal_revenue_service washington d c jun commissions government entities division uniform issue list 408a tep ra’ t3 legend taxpayers a taxpayer b ira x ira y financial_institution i roth_ira x roth_ira y company h date date amount m amount n amount o financial advisor h attorney r page dear this is in response to letters dated date date date date and date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations p a regulations you submitted the following facts and representations in connection with your request taxpayer a and taxpayer b the taxpayers are married and file a joint federal_income_tax return annually taxpayer a maintained ira x and taxpayer b maintained ira y both with financial_institution in april of taxpayer a opened roth_ira x with financial_institution on date taxpayer a converted amount m of ira x to roth_ira x roth_ira x has remained untouched since the conversion in year forms 1099-r and were issued for taxpayer a’s roth_ira_conversion in april of taxpayer b opened roth_ira y at financial_institution on date taxpayer b converted amount n of ira y to roth_ira y roth_ira y has remained untouched since the conversion in year a form 1099-r was issued for taxpayer b’s date roth_ira_conversion in taxpayer a was reading articles and heard discussions describing the end of the income limitation for converting to a roth_ira and highlighting the benefits of performing such a conversion taxpayer a was under the mistaken impression that the income limitation was eliminated in rather than in because the articles that taxpayer a read generally indicated that it was a good time to perform a conversion due to the decline in the stock market taxpayer a decided to go forward with performing the roth_ira conversions taxpayers a consulted with financial advisor h in and discussed that taxpayer a was considering performing a roth_ira_conversion the taxpayer's investments are handled by taxpayer a’s uncle who is a financial advisor financial advisor h financial advisor h has submitted an affidavit in which he represents that financial advisor h has been a professional financial advisor since that he has been advising taxpayers a and b since that taxpayers a and b have relied upon his advice since that in taxpayer a discussed with him the idea of a roth conversion that he never informed taxpayer a of the dollar_figure limitation which applied in year that his failure to inform taxpayer a was an oversight on his part that taxpayers a and b had no independent understanding of the dollar_figure limitation and that page they relied on him to inform them if a roth conversion was either inadvisable or not allowable taxpayers represent that had they been aware of such income limitation they would have waited until to perform the roth_ira conversions taxpayer a handles the tax matters for him and his wife he prepares their tax returns annually without the assistance of an accountant or paid preparer in taxpayer a utilized company h's software to prepare their income_tax return due to a keystroke or entry error on the part of taxpayer a when completing the form_1040 in the company h software the roth_ira_conversion amounts he placed on line 15a did not carry over to line 15b taxpayer a did not realize this error had occurred when he filed their tax_return because of this error the taxpayers received an internal_revenue_service irs notice_of_deficiency notice on date increasing their retirement income taxable by amount o which is the sum of amount m and n upon receipt of the irs notice taxpayer a immediately contacted attorney r for assistance it was during these conversations with attorney r that taxpayer a first discovered that he and his wife had been ineligible to make the roth conversions because their modified_adjusted_gross_income magi exceeded dollar_figure in neither taxpayer a nor taxpayer b is a tax professional nor do they have experience in dealing with roth iras taxpayer a became aware of the time limits found in announcements and only after the recharacterization time limits had already expired based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayers a and b are granted a period not to exceed days from the date of this letter_ruling to recharacterize roth iras x and y as traditional iras with respect to your ruling requests sec_408a of the code and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions page sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer for years prior to sec_408a of the code provides in relevant part that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations relating to years prior to provides that an individual with magi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal_income_tax return to convert a traditional_ira to a roth_ira and that the magi subject_to the dollar_figure limit for a taxable_year is the magi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be page if its request for section if the taxpayer inadvertently failed to make the election deemed to have acted reasonably and in good_faith i relief is filed before the failure to make a timely election is discovered by the service ii because of intervening events beyond the taxpayer's control ili if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by taxpayer a and taxpayer b is consistent with their assertion that their failure to elect to recharacterize roth_ira x and roth_ira y on or before the date prescribed by law including extensions for filing their federal_income_tax return for the year of conversion was caused by their lack of awareness of the necessity of making an election as a result of their reliance on financial advisor h to handle their investments upon becoming aware of the need to make the election taxpayers a and b ina timely manner submitted this request for relief under sec_301 of the p a regulations the request for relief was submitted prior to the service discovering the failure to make a timely election the irs notice taxpayers a and b received was not a discovery by the service of the failure to make the timely election under the set of circumstances described above taxpayers a and b satisfy the requirements of sec_301_9100-3 of the p a regulations accordingly we rule that pursuant to clauses i and iii of sec_301_9100-3 of the p a regulations taxpayers a and b are granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira x and roth_ira y as traditional iras this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent page a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra t3 please address all correspondence to sincerely yours on ve cl laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
